Citation Nr: 0700184	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral pain secondary to spondylolisthesis, from the 
initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee, from the initial grant of 
service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee, from the initial grant of 
service connection.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1975 to January 
1979.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which, in part, granted service connection for the low back 
and bilateral knee disabilities.  The Board remanded the 
appeal for additional development in January and September 
2004.  

By rating action in April 2006, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and assigned a 10 percent evaluation, effective from 
November 15, 2004.  The veteran was notified of this decision 
and did not appeal.  Accordingly, this issue is not in 
appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the chronic 
orthopedic manifestations of the veteran's service-connected 
low back disorder include complaints of pain, and mild to 
moderate limitation of motion; functional loss of use due to 
pain or during flare-ups to a degree commensurate with the 
criteria for a higher evaluation is not demonstrated.  

3.  The evidence shows that the chronic neurological 
manifestations of the veteran's service-connected low back 
disorder include symptoms analogous to no more than mild 
neurological symptoms, manifested by degenerative disc 
disease with occasional positive straight leg raising and 
recurrent complaints of pain radiating into the lower 
extremities.  

4.  Since service connection was established, the veteran's 
right knee disability is manifested by pain and mild 
limitation of motion without weakness, ankylosis, subluxation 
or lateral instability; functional loss of use due to pain or 
during flare-ups to a degree commensurate with the criteria 
for a higher evaluation is not demonstrated.  

5.  Since service connection was established, the veteran's 
left knee disability is manifested by pain and mild 
limitation of motion without weakness, ankylosis, subluxation 
or lateral instability; functional loss of use due to pain or 
during flare-ups to a degree commensurate with the criteria 
for a higher evaluation is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the chronic orthopedic manifestations of the 
veteran's service-connected lumbosacral pain secondary to 
spondylolisthesis are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Code 5292 (2002).  

2.  Effective from September 23, 2002, the schedular criteria 
for a separate 10 percent evaluation, and no greater, for the 
chronic neurological manifestations of the veteran's service-
connected low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.25, 4.124a, Part 
4, including Diagnostic Code 8520 (2006).  

3.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5099-5010 (2006).  

4.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5099-5010 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, a September 2001 VCAA letter was sent to the 
veteran regarding his initial service connection claims.  The 
September 2001 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Letters dated in January and September 2004 
provided notice of the type of evidence necessary to 
establish a disability rating, but did not provide notice of 
the type of evidence necessary to establish an effective date 
should the claimant's claim for a higher rating be granted.  
In a May 2002 rating decision, the RO granted service 
connection for the disabilities on appeal, and the issues on 
appeal concerns the claim of entitlement to higher 
evaluations for these now service-connected disabilities.

Even though the VCAA letters did not include adequate notice 
of what was needed to establish an effective date, the Board 
finds no prejudice to the claimant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In this regard, the Board 
observes that the September 2001 VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for the disabilities in the May 2002 
rating decision and assigned initial disability ratings 
effective July 2001 (date of claim).  The subsequent VCAA 
letters provided notification regarding the claims for higher 
ratings.   Therefore, the letters cumulatively served their 
purposes in that they provided section 5103(a) notice of the 
claimant; and its application is not longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In the claimant's June 2002 notice of disagreement (NOD), the 
claimant took issue with the initial disability ratings and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a September 2002 
statement of the case (SOC) which contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  Also, as 
noted, the January and September 2004 letters addressed this 
matter.  Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) (West 2002) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b) (2005).  See also Dingess/Hartman, supra.

The veteran's service medical records and all VA and private 
medical records identified by the veteran have been obtained 
and associated with the claims file.  There is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  The veteran was also afforded VA examinations 
for the specific purpose of determining the extent and 
severity of his low back and bilateral knee disabilities.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  



Increased Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's disabilities arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Lumbar Spine Disability

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

The question presented is whether a rating in excess of 20 
percent is warranted for the veteran's low back disability 
from the date of his claim of service connection in 2001, 
subject to the provisions of 38 C.F.R. § 3.400(b)(2).  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
DC 5295 (effective prior to September 26, 2003).  

As the veteran is also shown to have disc disease of the 
lumbosacral spine that an examiner has related to the 
veteran's service-connected mechanical low back strain, the 
Board must also consider the rating criteria for 
intervertebral disc syndrome (DC 5293).  See November 2004 VA 
examination.  Under the old version for intervertebral disc 
syndrome, a 60 percent evaluation was assigned for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  A 40 percent evaluation was assigned for severe, 
recurring attacks with intermittent relief.  A 20 percent 
rating was assigned for moderate symptoms with recurring 
attacks.  A 10 percent evaluation was assigned for mild 
symptoms.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2006).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003).  

In this case, the evidence of record includes numerous VA 
outpatient records showing treatment for various maladies 
from 2001 to 2006, private medical for treatment in 1997, and 
VA examinations conducted in March 2002 and November 2004.  
The private medical reports did not show any treatment for 
low back problems.  The VA outpatient records showed that the 
veteran was seen on a couple of occasions for low back pain, 
but did not include any specific findings other than 
occasional positive straight leg raising.  These records 
include several complaints of low back pain radiating into 
the legs.  In a November 2004 note, the examiner reported 
that the veteran had decreased sensation in both lower 
extremities and decreased motor strength.  On an outpatient 
note in April 2004, there was no evidence of spinal 
tenderness or deformities, and the veteran was able to flex 
his spine without "too much limitation" or any shooting 
pain.  

The veteran's complaints and the clinical and diagnostic 
findings on the VA examinations conducted during the pendency 
of this appeal were not materially different.  On VA 
orthopedic examination in March 2002, forward flexion of the 
lumbar spine was to 90 degrees with pain beginning at 40 
degrees.  Extension, lateral bending, and rotation were to 30 
degrees.  Musculature of the back was normal, and straight 
leg raising was positive at 30 degrees.  The diagnoses 
included slight spondylolisthesis of L4 on L5, by x-ray 
study.  A January 2001 VA x-ray study subsequently associated 
with the claims file in April 2002, confirmed the presence of 
slight spondylolisthesis of L4 on L5, but showed no evidence 
of spondylolysis or other significant degenerative changes.  

When examined by VA in November 2004, the examiner indicated 
that the claims file was reviewed.  The veteran complained of 
pain on bending, lifting, and with repetitive motion.  He 
said that he occasionally wore a back brace, but was not 
wearing it at that time.  On orthopedic examination, there 
was pain on palpation over the L4 and L5 vertebra.  Forward 
flexion was to 80 degrees with pain and extension was to 20 
degrees.  Lateral bending and rotation were normal, to 30 
degrees in all directions.  There was no radiation of pain 
into the lower extremities, and deep tendon reflexes were 2+ 
and equal.  Straight leg raising was negative in the sitting 
and lying positions, and sensation to pinprick was intact.  
The veteran was able to do tip-toeing and stand on his heels.  
The veteran walked with a limp because of right knee pain, 
but was not using any assistive devices.  X-ray studies 
showed degenerative disc disease, mild Grade I 
anterolisthesis of L4 anteriorly on L5.  The examiner opined 
that the veteran's low back disability was related to service 
and that there was an additional five degrees of decreased 
motion of the lumbosacral spine due to pain, fatigability, 
and with repetitive motion.  

The November 2004 VA neurological examination was within 
normal limits.  Deep tendon reflexes and motor function were 
normal.  The examiner opined, in essence, that it was 
possible that the veteran's low back disability was caused by 
repetitive motion injury to his lower back from parachuting 
in service.  

The Board must first consider the criteria in effect prior to 
September 2002 in evaluating the veteran's low back 
disability.  In the instant case, the veteran was initially 
assigned a 20 percent evaluation for his low back disability 
under the old rating criteria (DC 5292 ) for moderate 
limitation of motion of the lumbar spine.  The medical 
evidence of record does not show more than moderate actual or 
functional limitation of motion of the lumbar spine at 
anytime during the pendency of this appeal.  Thus, a rating 
in excess of 20 percent under DC 5292 is not warranted at any 
time during the pendency of this appeal.  Additionally, the 
clinical evidence does not show severe symptoms of 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion so as to warrant a higher 
rating under DC 5295.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine.  Therefore, a rating 
under DC 5289 for ankylosis is not warranted.  

While the veteran reports chronic low back pain, there is no 
objective evidence of more than mild symptoms of 
intervertebral disc (IVD) syndrome at any time during the 
pendency of this appeal.  The only positive neurological 
findings of IVD syndrome was occasional pain on straight leg 
testing and complaints of radiating pain, decreased sensation 
and decreased motor strength; however no other significant 
neurological abnormalities were identified on any of the 
examinations or outpatient reports during the pendency of 
this appeal.  In fact, on VA orthopedic and neurological 
examinations in November 2004, there was no evidence of any 
significant neurological abnormalities.  The veteran could 
walk on his heels and toes, deep tendon reflexes were normal, 
sensation was intact, and straight leg raising was negative 
in the sitting and prone positions.  Based on the objective 
evidence of record, the Board finds that the lumbar spine 
disability is not of such severity to warrant an evaluation 
in excess of 20 percent under the old criteria for IVD 
syndrome (DC 5293).  

Next, the Board must consider whether the veteran is entitled 
to an evaluation in excess of 20 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  
Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  The 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the 
veteran is entitled to the application of the more favorable 
of the two versions of a regulation that was revised during 
his appeal.  However, the amended criteria can only be 
applied as of the effective date of amendment.  VAOPGCPREC 3- 
2000 (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change), 65 Fed. Reg. 33422 (2000); Cf. 
Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  The veteran does not claim nor does the 
evidence show any incapacitating episodes over the past year 
and no required bed rest.  In fact, on VA examination in 
November 2004, the veteran specifically denied any 
incapacitating episodes related to his back during the past 
12 months.  Thus, the Board finds that the evidence does not 
meet the criteria for an evaluation in excess of 20 percent 
under either the old or the revised regulations.  

However, as noted above, the revisions to the Rating Schedule 
that were effective September 23, 2002, provide that 
intervertebral disc disease can alternately be rating on 
chronic orthopedic and neurological manifestations instead of 
on the basis of incapacitating episodes.  Those chronic 
orthopedic and neurological manifestations are then combined 
under 38 C.F.R. § 4.25 along with evaluations for all of the 
veteran's other service-connected disabilities.  Thus, the 
Board must also considered whether an increased evaluation is 
in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003.  

As to the chronic orthopedic manifestations, the applicable 
orthopedic criteria between September 2002 and September 2003 
includes DC 5292 which contemplates limitation of motion of 
the lumbar spine.  As noted above, the currently assigned 20 
percent rating is recognition of moderate limitation of 
motion under DC 5292.  As to the chronic neurologic 
manifestations of the veteran's service-connected low back 
disability, the applicable criteria between September 2002 
and September 2003, includes DC 8520 which contemplates 
paralysis of the sciatic nerve.  Although on some occasions 
there have been no significant neurological findings, on some 
occasions there is evidence of positive straight leg raising 
and complaints of pain radiating into the lower extremities 
from the pain.  The veteran, as noted above, has documented 
degenerative disc disease which an examiner has related to 
the veteran's service-connected disability.  Thus, the Board 
finds that Board at most, a separate 10 percent evaluation 
under DC 8520 would be in order for the chronic neurological 
manifestations of the veteran's service-connected low back 
disability as analogous to mild incomplete paralysis of the 
sciatic nerve.  Therefore, a separate 10 percent evaluation 
under DC 8520 would be in order effective from September 23, 
2002.  

In granting a separate evaluation for the chronic 
neurological manifestations associated with the veteran's low 
back disability, the Board notes that when separately 
evaluating and combining the neurologic and orthopedic 
manifestations of the veteran's low back disability with all 
of his other service-connected disabilities, a combined 
evaluation in excess of 40 percent would not be available 
prior to November 15, 2004, the date that service connection 
was established for degenerative disc disease of the cervical 
spine with chronic pain.  However, from November 15, 2004, 
the additional 10 percent evaluation for the cervical spine 
disability together with all his other service-connected 
disabilities results in a combined rating of 50 percent.  

Finally, the Board has considered whether the revisions to 
the Rating Schedule effective in September 2003 would result 
in a higher evaluation in this case.  However, when 
considering the clinical findings subsequent to the date of 
the revised regulations in September 2003, the low back 
disability would equate to no more than a 10 percent 
evaluation under the new General Rating Formula for Disease 
and Injuries of the Spine based on total limitation of motion 
and tenderness not resulting in abnormal gait or spinal 
contour of the lumbar spine.  In this regard, and as 
explained above, since the veteran's claim was pending when 
the revisions to the Rating Schedule were made, and since for 
the chronic orthopedic manifestations of the veteran's low 
back disability, the criteria in effect prior to September 
2003 are more favorable, the orthopedic manifestations may 
continue to be rated pursuant to the provisions of DC 5292 
throughout the pendency of this appeal.  See Karnas, supra.  

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2006).  The Court has held that, 
"a finding of functional loss due to pain must be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

The evidence shows that the veteran has fairly good range of 
motion in his lower back and no significant neurological 
impairment referable to the lumbar spine.  The evidence does 
not show more than moderate limitation of motion when pain is 
considered, or more than moderate functional impairment.  In 
this regard, the Board observes that under the revised rating 
schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Thus, although the 
veteran had pain on forward flexion on the two VA orthopedic 
examinations discussed above, he was able to forward flex to 
no less than 80 degrees.  

Moreover, the examiner in November 2004, opined that the 
veteran's overall activities of daily living were not 
affected by his back disability.  The veteran is able to 
drive his car and to feed, dress, and bathe himself.  The 
Board has considered the examiner assessment that there was 
an additional loss of five degrees in the range of motion of 
the lumbosacral spine due to pain, fatigability, and with 
repetitive motion.  However, as limitation of motion of the 
lumbosacral spine was not shown to be less 80 degrees at any 
time during the pendency of this appeal, a functional 
limitation based on an additional loss of five degrees would 
not satisfy the criteria for an evaluation in excess of 10 
percent under the revised General Rating Formula, and would 
not be commensurate with severe limitation of motion under 
the old rating criteria (DC 5292).  In light of the clinical 
findings of record, the Board finds that an increased 
evaluation based on additional functional loss due to the 
factors set forth above are not demonstrated.  

Bilateral Knee Disability

Initially, it should be noted that chondromalacia of the knee 
is not a listed disability under the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4.  Therefore, the veteran's 
chondromalacia of the right and left knee were originally 
rated by the RO by analogy to Diagnostic Code (DC) 5010 for 
traumatic arthritis.  That provision of the rating schedule 
provides that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, 
DC 5010.  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  DC 
5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, and a 50 percent evaluation if extension is limited 
to 45 degrees.  DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA outpatient 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

The private medical reports include a March 1997 x-ray study 
which showed a normal left knee.  The VA outpatient records 
show that the veteran was seen for bilateral knee pain on 
several occasions from 2001 to 2006, and that he was provided 
knee braces in January 2002, and replacement braces in 
December 2004.  VA x-ray studies and a January 2002 MRI 
revealed mild degenerative changes and additional findings 
consistent with chondromalacia in each knee.  Other than 
occasional crepitus, the outpatient records did not include 
any significant clinical findings pertaining to either knee.  
In fact, the veteran had full range of motion in each knee 
when seen in January and February 2002.  

In this case, the clinical and diagnostic findings from all 
of the medical reports of record, including the two VA 
examinations conducted during the pendency of this appeal 
(March 2002 and November 2004) showed no limitation of motion 
or impairment in the right knee to the degree required for an 
evaluation higher than 10 percent under any of the applicable 
rating codes.  As noted above, an evaluation higher than 10 
percent under DC 5260 or 5261 based on limitation of motion 
requires flexion limited to 30 degrees or less or extension 
to 15 degrees or more.  In this case, the veteran had full 
extension (zero degrees) in each knee on both VA 
examinations.  Flexion was to 130 with pain at that point on 
VA examination in March 2002, and was full (140 degrees) with 
pain beginning at 130 degrees when examined in November 2004.  
Knee configuration was normal and there was no evidence of 
effusion or actual weakness in either knee.  Thus, a higher 
rating based on limitation of motion under the above cited 
rating codes is not warranted.  

There are other rating codes which may provide a basis for 
assigning an evaluation in excess of 10 percent.  However, DC 
5256 requires ankylosis of the knee joint, which is not 
present in this case.  DC 5258 provides for a 20 percent 
rating when there is dislocation of cartilage with frequent 
episodes of locking, pain, and effusion, and DC 5262 allows 
for a 20 percent rating when there is malunion of the tibia 
and fibula with moderate knee or ankle disability.  DC 5257 
provides for a 20 percent evaluation when there is moderate 
recurrent subluxation or lateral instability.  None of these 
codes are applicable based on the facts of this case.  
Therefore, these diagnostic codes are factually inapplicable 
in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

The 10 percent evaluation currently assigned for the 
veteran's right and left knee disabilities contemplates 
additional impairment of the knee based on functional loss 
under 38 C.F.R. §§ 4.40 and 4.45 and the criteria set forth 
in the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted above, the veteran has some mild limitation of 
motion and no instability or subluxation in either knee.  On 
the VA examinations discussed above, the veteran demonstrated 
some functional limitation due to pain and fatigability 
against moderate resistance in each knee.  On the most recent 
VA examination in November 2004, the examiner quantified the 
additional range of motion loss to be five degrees.  He also 
noted that on a scale of 0 to 10, the veteran's pain was a 
three in the left knee and five in the right knee.  The 
clinical findings from this examination were the most 
significant of all of the medical reports of record.  
However, as there is no evidence of functional loss of motion 
to less than 45 degrees of flexion, the Board finds that the 
level of functional impairment is adequately compensated by 
the 10 percent ratings currently assigned for each knee.  

Applying all of the appropriate diagnostic codes to the facts 
of the case, the objective assessment of the veteran's 
present impairment of the right and left knee does not 
suggest that he has sufficient symptoms so as to warrant an 
evaluation in excess of the 10 percent evaluation currently 
assigned for each knee.  Accordingly, an increased rating for 
chondromalacia of the right and left knee is denied.  


ORDER

An evaluation in excess of 20 percent for the chronic 
orthopedic manifestations of the veteran's service-connected 
lumbosacral pain secondary to spondylolisthesis is denied.  

From September 23, 2002, a separate 10 percent rating for the 
chronic neurological manifestations of the veteran's service-
connected low back disability analogous to mild incomplete 
paralysis of the sciatic nerve is warranted, subject to VA 
regulations concerning the payment of monetary benefits.  

An evaluation in excess of 10 percent for chondromalacia of 
the right knee, is denied.  

An evaluation in excess of 10 percent for chondromalacia of 
the left knee, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


